*48OPINION
By STEVENS, J.
Four errors are assigned by defendant:
1. ’ That the verdict was manifestly against the weight of the evidence.
2. Excessive damages, claimed to have been given under the influence of passion and prejudice.
3. Error in the charge of the court.
4. Error in the giving of special charges before argument.
A reading of the record in this case leads the members of this court to the unanimous conclusion that the verdict and judgment herein are not manifestly against the weight of the evidence.
It must be remembered that the negligence of the driver of the car in which decedent was riding is of no avail to this defendant, if the negligence of defendant was a proximate contributing cause of the injuries and resultant death of decedent.
Rothgery v Seaton, No 664, Lorain County, decided by this court on Oct 13, 1933, (16 Abs 188).
4 O. J., “Automobiles,” §17, p. 603.
We have carefully considered the claims of excessive damages and of passion and prejudice, urged by defendant, and are of the opinion that said claims are not well taken.
The claimed errors in the general charge of the trial court, and in the special charges given before argument, have been exhaustively examined. While we do not approve in some instances of the specific language used by the court in labeling and stating certain principles of law, we cannot conclude that prejudicial error intervened by reason of said charges as given.
We are of the opinion that substantial justice has been accomplished herein, and the judgment of the trial court is accordingly affirmed.
WASHBURN, PJ, and FUNK, J, concur in judgment.